817 F.2d 103Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Verlo PILKENTON, Defendant-Appellant.
No. 86-7719.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1987.Decided April 23, 1987.

Before RUSSELL, WIDENER and HALL, Circuit Judges.
Earl Verlo Pilkenton, appellant pro se.
Thomas Jack Bondurant, Jr., Office of the United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Pilkenton, CR. No. 85-36;  C/A No. 86-421-R (W.D. Va., Oct. 24, 1987).*



*
 We also find no merit in appellant's claims that his counsel was ineffective (1) because of a conflict of interest, (2) because he failed to bring appellant's file to the sentencing hearing, and (3) because he failed to argue that appellant's sentence should have been less than the one imposed on his codefendant.  The record reveals that appellant waived any potential conflict of interest between himself and his attorney.  Moreover, appellant cannot demonstrate the required degree of prejudice to meet the test of attorney ineffectiveness under Strickland v. Washington, 466 U.S. 668 (1984)